Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    September 11, 2015

The Court of Appeals hereby passes the following order:

A16I0002. THE GEORGIA DEPARTMENT OF ADMINISTRATIVE
     SERVICES v. COEN COMPANY, INC.

       The Georgia Department of Administrative Services seeks immediate review
of the trial court’s order granting partial summary judgment to Coen Company, Inc.
in this breach of contract and negligence action. Under OCGA § 9-11-56 (h), the
grant of partial summary judgment on any issue or as to any party is reviewable by
direct appeal. Olympic Dev. Group v. American Druggists' Ins. Co., 175 Ga. App.
425 (1) (333 SE2d 622) (1985). Thus, the order that The Georgia Department of
Administrative Services seeks to appeal is directly appealable and not subject to the
interlocutory appeal requirements. "This Court will grant a timely application for
interlocutory review if the order complained of is subject to direct appeal and the
applicants have not otherwise filed a notice of appeal." Spivey v. Hembree, 268 Ga.
App. 485, 486 n. 1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. The Georgia Department of Administrative
Services shall have ten days from the date of this order to file a notice of appeal in the
trial court. If it has already filed a notice of appeal from the order at issue here, it need
not file a second notice. The clerk of the trial court is directed to include a copy of
this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     09/11/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.